UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-2112


TODD V. CAMPBELL,

                Plaintiff - Appellant,

          v.

VERIZON VIRGINIA, INCORPORATED,

                Defendant – Appellee,

          and

VERIZON COMMUNICATIONS, INCORPORATED,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Dennis W. Dohnal, Magistrate
Judge. (3:11-cv-00002-DWD)


Submitted:   June 11, 2012                  Decided:   June 18, 2012


Before NIEMEYER, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


W. Barry Montgomery, KALBAUGH, PFUND & MESSERSMITH, PC,
Richmond, Virginia, for Appellant.  Stephanie Ploszay Karn,
Briton K. Nelson, MCGUIREWOODS LLP, Richmond, Virginia, for
Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Todd V. Campbell appeals the magistrate judge’s order *

granting summary judgment on his interference and retaliation

claims.     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

magistrate judge.     Campbell v. Verizon Va., Inc., No. 3:11-cv-

00002-DWD   (E.D.   Va.   Sept.   13,       2011)   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     AFFIRMED




     *
       With the consent of the parties, the magistrate judge
exercised jurisdiction over this litigation, as authorized by 28
U.S.C. § 636(c)(1) (2006).



                                        3